             Case 2:20-cv-01137-RSM Document 26 Filed 09/10/21 Page 1 of 1




 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 7
     FARBOD AMINI, as Trustee of the Fayazollah
 8   Amini Revocable Living Trust,
                                                        NO. 2:20-cv-01137-RSM
 9
                            Plaintiff,                  ORDER EXTENDING DEADLINE TO
10           vs.                                        FILE DISCOVERY MOTIONS
11   AMERICAN ZURICH INSURANCE
     COMPANY,
12

13                         Defendant.

14
            THE COURT has considered Plaintiff’s Motion for Extension of Deadline to File
15

16   Discovery Motions, Dkt. #20, and finds that good cause has been shown for the Court to grant

17   the motion. Now therefore, it is hereby

18          ORDERED that the deadline for the parties to file discovery motions is extended to
19   September 10, 2021.
20
                    DONE THIS 10th day of September, 2021.
21

22

23

24
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
25

26

27

     ORDER - 1
     (Case No. 2:20-cv-01137-RSM)
